Exhibit 10.1

ALABAMA AIRCRAFT INDUSTRIES, INC.

EXECUTIVE RETENTION PLAN

SECTION 1

INTRODUCTION AND PURPOSE

Alabama Aircraft Industries, Inc., which formerly was named Pemco Aviation
Group, Inc. and hereinafter is referred to as the “Company,” hereby adopts this
Alabama Aircraft Industries, Inc. Executive Retention Plan (hereinafter referred
to as the “Plan”) effective as of January 21, 2008. The purpose of the Plan is
to encourage certain Eligible Employees of the Company to remain in their
positions because their services and contributions are critical to the Company’s
financial success, the preservation of the Company’s assets, and the protection
of the Company’s current and future creditors.

SECTION 2

DEFINITIONS AND INTERPRETATIONS

The following definitions and interpretations of important terms shall apply to
the Plan:

(a) Affiliate. “Affiliate” means, as determined under Code Sections 414(b) and
414(c), a member of a controlled group of corporations of which the Company is a
member or an unincorporated trade or business that is under common control with
the Company.

(b) Base Salary. “Base Salary” means, unless otherwise provided by an Eligible
Employee’s Coverage Letter, the Eligible Employee’s rate of salary or wages as
of his or her Termination Date, as reflected in the records maintained by the
payroll department of the Company or an Affiliate, that (1) includes any salary
reduction contributions made on his or her behalf to any plan of the Company or
an Affiliate under Code Section 125 or 401(k), and (2) excludes bonuses,
commissions, overtime pay, temporary assignment shift differentials, incentive
compensation, contributions to or benefits paid from any employee retirement or
welfare plan (other than salary reduction contributions to such a plan) of the
Company or an Affiliate, fringe benefits, any imputed income, and any other
additional compensation or benefits provided by the Company or an Affiliate.
Upon a Good Reason Separation that is based in whole or in part on the
occurrence of the first of the six conditions listed in Section 2(i) of the
Plan, Base Salary shall be determined as of the date that immediately precedes
the date as of which such first condition occurred.

(c) Cause. “Cause” means that the Company has cause to involuntarily effectuate
an Eligible Employee’s Separation from Service due to any one or more of the
following:

(1) Any act or omission by the Eligible Employee resulting or intended to result
in personal gain at the expense of the Company;

 

Page 1 of 12



--------------------------------------------------------------------------------

(2) The Eligible Employee’s material breach of any material provision of any
Employment agreement and/or neglect to properly perform material Employment
duties;

(3) The improper disclosure by the Eligible Employee of proprietary or
confidential information or trade secrets of the Company; and/or

(4) Misconduct by the Eligible Employee, including, but not limited to fraud,
intentional violation of or negligent disregard for the previously published
rules and procedures of the Company, dishonesty, insubordination, theft or other
illegal conduct, violent acts or threats of violence, or unauthorized possession
of alcohol or controlled substances on the property of the Company, or any other
terminable offense under the previously published policies and practices of the
Company.

For purposes of the Plan, the determination of whether a termination of
Employment is with Cause under this Section 2(c) will be made by the Plan
Administrator, in its sole and absolute discretion, and such determination will
be conclusive and binding on the affected Eligible Employee.

(d) Code. “Code” means the Internal Revenue Code of 1986, as amended, and
applicable regulations issued thereunder. Each reference in the Plan to a “Code
Section” is a reference to a section of the Code and applicable regulations and
guidance issued with respect thereto.

(e) Coverage Letter. “Coverage Letter” means the letter provided by the Plan
Administrator to an Eligible Employee that is referred to in Sections 2(b),
2(f), 2(k), 4(a), 4(d), 5(a), and 6(b) of the Plan and that that forms a part of
the terms and provisions of the Plan.

(f) Eligible Employee. “Eligible Employee” means an employee and/or officer of
the Company who has received a Coverage Letter from the Plan Administrator.

(g) Employment. “Employment” means an Eligible Employee’s employment with the
Company.

(h) ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time. Each reference in the Plan to an “ERISA Section” is a
reference to a section of ERISA and applicable regulations and guidance issued
with respect thereto.

(i) Good Reason Separation. “Good Reason Separation” means an Eligible
Employee’s Separation from Service that is effective on or before December 31,
2008 and following the initial existence of one or more of the following
conditions arising without the Eligible Employee’s consent:

(1) A material diminution in the Eligible Employee’s base compensation;

(2) A material diminution in the Eligible Employee’s authority, duties, or
responsibilities;

 

Page 2 of 12



--------------------------------------------------------------------------------

(3) A material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Eligible Employee is required to report, including a
requirement that an Eligible Employee report to a corporate officer or employee
instead of reporting directly to the board of directors of a corporation (or
similar governing body with respect to an entity other than a corporation);

(4) A material diminution in the budget over which the Eligible Employee retains
authority;

(5) A material change in the geographic location at which the Eligible Employee
must perform the services; and/or

(6) Any other action or inaction that constitutes a material breach by the
Company of the agreement under which the Eligible Employee provides services to
the Company.

Notwithstanding the foregoing terms and provisions of this Section 2(i), the
Eligible Employee must provide notice to the Company of the existence of the
condition described above in this Section 2(i) within a period not to exceed 90
days of the initial existence of the condition, upon the notice of which the
Company must be provided a period of at least 30 days during which it may remedy
the condition and not be required to pay a Separation Benefit to the Eligible
Employee.

(j) Participant. “Participant” means an Eligible Employee who has experienced a
Termination and who as of his or her Termination Date (1) is living, (2) has not
previously agreed in writing to waive eligibility for the Plan, and (3) is not
due to receive payment of Employment separation (severance) benefits in cash
under an effective Employment agreement or arrangement with the Company. An
Eligible Employee shall not be excluded from Participant status because he or
she (i) has at any time entered into a nonqualified deferred compensation
arrangement with the Company pursuant to which Company contributions to a trust
fund are to be paid from the trust fund in accordance with such arrangement
and/or (ii) is eligible for post-Employment medical, dental and vision insurance
coverage for both himself or herself and a spouse pursuant to an Employment
agreement. An Eligible Employee shall cease being a Participant once payment of
any and all benefits and amounts due to him or her under Section 4 of the Plan
has been completed, and no person will have any further rights under the Plan
with respect to such a former Participant.

(k) Participation Period. “Participation Period” means the period specified in
an Eligible Employee’s Coverage Letter for which a Separation Benefit is payable
under Section 4(a) of the Plan following the Eligible Employee’s Termination
Date. Regardless of any Plan and/or Coverage Letter terms and provisions to the
contrary, a Participant’s Participation Period shall not extend beyond the last
day of the taxable year of the Participant that immediately follows the taxable
year of the Participant in which occurred his or her Separation from Service.

 

Page 3 of 12



--------------------------------------------------------------------------------

(l) Plan Administrator. “Plan Administrator” means the Compensation Committee of
the Board of Directors of the Company, which shall be responsible for the
interpretation and administration of the Plan. The Compensation Committee of the
Board of Directors of the Company may appoint in writing an individual, who is
neither an Eligible Employee nor a Participant but who may be a Company
employee, to be responsible for fulfilling the duties and responsibilities of
the Plan Administrator; provided, however, that the individual must acknowledge
and accept the appointment in writing before the appointment will become
effective. The Compensation Committee of the Board of Directors of the Company
(1) may terminate an appointment made under this Section 2(l) by providing
advance written notice of such termination to the appointee and (2) may make a
new appointment in accordance with this Section 2(l) upon or after the
termination of an existing appointment. Upon or after receipt of written
notification of the resignation of an individual appointed under this
Section 2(l), the Compensation Committee of the Board of Directors of the
Company may make a new appointment in accordance with this Section 2(l).

(m) Separation Benefit. “Separation Benefit” means the benefit provided for by
Section 4(a) of the Plan that is paid with respect to a Participation Period.

(n) Separation from Service. “Separation from Service” means, with regard to an
Eligible Employee’s Employment, a separation from service within the meaning of
Code Section 409A.

(o) Termination. “Termination” means either (1) the involuntary Separation from
Service of an Eligible Employee prior to January 1, 2009 without Cause or (2) a
Good Reason Separation by an Eligible Employee that occurs prior to January 1,
2009 (an Eligible Employee’s voluntary Separation from Service that is not a
Good Reason Separation shall not be a Termination).

(p) Termination Date. “Termination Date” means an Eligible Employee’s last day
of Employment due to his or her Termination.

(q) WARN Act. “WARN Act “means the Worker Adjustment and Retraining Notification
Act.

SECTION 3

ELIGIBILITY FOR BENEFITS

(a) Eligibility. A Participant shall be eligible for a Separation Benefit under
the terms and conditions specified in the Plan, with final approval of the
Participant’s eligibility to receive a Separation Benefit being specifically
reserved herein for the Plan Administrator.

(b) Changed Decisions. Prior to an Eligible Employee’s actual Separation from
Service, the Plan Administrator has the right (1) to cancel a Termination that
did not result from a Good Reason Separation or (2) reschedule a Termination
Date (and the Termination corresponding thereto) that did not result from a Good
Reason Separation. The Plan Administrator also may remedy Good Reason Separation
condition(s) as provided by the last

 

Page 4 of 12



--------------------------------------------------------------------------------

sentence of Section 2(i) of the Plan. In the event a Termination is canceled
under this Section 3(b), a Termination Date is rescheduled under this
Section 3(b), or the Company remedies Good Reason Separation condition(s) in
accordance with the last sentence of Section 2(i) of the Plan, the Eligible
Employee’s eligibility for benefits still shall be determined in accordance with
the terms and provisions of the Plan.

SECTION 4

PAYMENTS AND BENEFITS

(a) Separation Benefit. Subject to Section 3(a)-(b) of the Plan, a Participant
is eligible to receive a Separation Benefit as specified in his or her Coverage
Letter, based upon his or her Base Salary, and payable for his or her
Participation Period. The payment of a Separation Benefit to a Participant shall
be made in accordance with Company payroll procedures that apply to employees
who have not terminated Company employment. Regardless of any Plan terms or
provisions to the contrary, a Participant who is eligible to receive a
Separation Benefit also shall be eligible for the benefits and payments provided
under the terms and provisions of Section 4(b) of the Plan.

(b) Employee Benefit Plan Coverage. If a Participant is eligible to receive a
Separation Benefit, he or she shall continue to participate during his or her
Participation Period (by treating the Participant as an “active employee” of the
Company to the extent possible under applicable law) in the same group
hospitalization plan, health care plan, dental care plan, life or other
insurance or death benefit plan, and any other similar group employee benefit
plan or program of the Company or an Affiliate for which officers of the Company
generally are eligible, on the same terms and conditions (including, without
limitation, coverage and participation elections) as were in effect immediately
prior to the Participant’s Termination Date. With respect to each such group
plan or program that is a self-insured group health insurance plan maintained
subject to Code Section 105(h), (1) the immediately preceding sentence shall not
apply, and (2) the Participant shall receive, prior to the Company’s third
payroll processing period falling within the Participant’s Participation Period,
a cash lump sum in an amount that, after his or her satisfaction of applicable
taxes, will equal his or her total cost for post-Termination Date continuation
coverage under such self-insured group health insurance plan (i.e., COBRA
coverage) for his or her entire Participation Period on the same terms and
conditions (including, without limitation, coverage and participation elections)
as were in effect immediately prior to the Participant’s Termination Date.

(c) Reemployment. If a Participant is rehired by the Company, he or she will not
be required to repay any benefits received under Sections 4(a) or 4(b) of the
Plan; however, any payment(s) of a Separation Benefit shall cease upon rehire,
and eligibility for participation in and receipt of benefits under Company or
Affiliate employee benefit plans and programs shall be determined in accordance
with the terms and provisions of such plans and programs.

(d) Integration With Other Payments. Unless otherwise provided herein and/or in
a Coverage Letter, a Participant will not be eligible to receive any other
severance, separation, notice or termination payments on account of Employment
with the Company. In addition, benefits under the Plan are not intended to
duplicate such benefits as workers’ compensation

 

Page 5 of 12



--------------------------------------------------------------------------------

wage replacement benefits, disability benefits, pay-in-lieu-of-notice, severance
pay, or similar benefits under other benefit plans, severance programs,
Employment contracts, or applicable laws, such as the WARN Act and the Paid
Leave In Lieu of Notice provisions of Section 4(e) of the Plan. Should such
other benefits be payable, benefits payable to a Participant under the Plan may,
in the sole discretion of the Plan Administrator, be offset or, alternatively,
benefits previously paid under the Plan may be treated as having been paid to
satisfy such other benefit obligations. In either case, the Plan Administrator,
in its sole discretion, will determine how to apply this provision and may
override other provisions in the Plan in doing so. This Section 4(d) shall not
take into account any nonqualified deferred compensation arrangement entered by
the Company with an Eligible Employee or Participant pursuant to which Company
contributions to a trust fund are to be paid from the trust fund in accordance
with such arrangement, and the application and administration of the Plan shall
not effectuate any change or adjustment in any payment(s) due to an Eligible
Employee or Participant from such a trust fund.

(e) WARN Act. If a Participant is eligible for a Separation Benefit due to a
Termination that is subject to the WARN Act, then, to the extent he or she has
been given less than the WARN Act-required advance notice of the date active
services will actually terminate, he or she will be given a Paid Leave in Lieu
of Notice for the balance of the WARN Act-required advance notice period, as
follows:

(1) During any Paid Leave in Lieu of Notice, the Participant will be an inactive
employee but will be entitled to the same benefit plan benefits and
participation rights to which he or she would have been entitled had active
Employment continued, except that the Participant will not accrue any paid leave
or vacation days.

(2) If the Participant dies during a Paid Leave in Lieu of Notice, the Paid
Leave will end and the Base Salary that would have been received during the
balance of the Paid Leave will be paid to his or her estate in a lump sum. All
other Paid Leave in Lieu of Notice benefits will stop on the Participant’s date
of death and neither the Participant’s estate nor anyone else will be entitled
to any benefits under the Plan.

(3) When the Participant’s Paid Leave in Lieu of Notice ends, the Participant
will then be eligible for benefits under Section 4(a)-(b) of the Plan; provided,
however, that the Participant’s Participation Period shall be reduced by the
number of days of such Paid Leave.

The WARN Act-required advance notice period generally is 60 days, but under
certain circumstances, may be less. The foregoing provisions of this
Section 4(e) shall override any inconsistent provisions of the Plan.

(f) Death. If a Participant dies prior to the expiration of his or her
Participation Period, (1) Separation Benefit payments shall continue to his or
her surviving spouse until the expiration of the Participation Period, and
(2) any payment that has not yet been made under the last sentence of
Section 4(b) of the Plan shall be made to such surviving spouse within the time
specified by such last sentence for payment of the same to the Participant. No
Separation Benefit or any other benefit shall be payable (or continue to be
paid) from the Plan following the death of a Participant who has no surviving
spouse.

 

Page 6 0f 12



--------------------------------------------------------------------------------

(g) Taxes. Employment and income taxes will be deducted or withheld from
payments and benefits under the Plan to the extent required by law, as
determined by the Company.

SECTION 5

AMENDMENT AND TERMINATION

(a) Amendment. The Board of Directors of the Company may at any time
retroactively or prospectively adopt an amendment to any or all of the
provisions of the Plan with respect to an Eligible Employee or a Participant;
provided, however, that any such amendment to the Plan shall be ineffective if
the Eligible Employee or Participant does not give prior written consent to the
adoption of the amendment. Notwithstanding anything to the contrary in the Plan
or any Coverage Letter, if and to the extent the Company shall determine that
the terms of the Plan may result in the failure of amounts payable under the
Plan to comply with the requirements of Code Section 409A, the Company shall
take such unilateral action as it deems necessary or advisable, including
without limitation:

(1) Any amendment or modification of the Plan or a Coverage Letter to conform it
to the requirements of Code Section 409A (including, without limitation, any
amendment or modification of the terms applicable to the timing or form of any
payments);

(2) Pay to the Participant immediately or in a lump sum any amount otherwise
payable to him or her, provided such payment does not violate Code Section 409A;
and/or

(3) Delay payment of any amounts until such amounts would otherwise not violate
Code Section 409A.

Any such amendment or modification of the Plan or a Coverage Letter that is
unilaterally made under this Section 5(a) for the purposes of compliance with
Code Section 409A may adversely affect the rights of the Participant without his
or her consent.

(b) Termination. The Plan automatically shall terminate upon the later of
(1) 11:59:59 p.m. on December 31, 2008 or (2) the date as of which all benefits
due to be provided under the Plan have been paid.

SECTION 6

MISCELLANEOUS PROVISIONS

(a) No Contract Of Employment. Nothing contained in the Plan will be held or
construed to create any liability upon the Company to retain any Eligible
Employee in its service. All Eligible Employees will remain subject to discharge
or discipline to the same extent as if the Plan had not been put into effect.
Nothing in the Plan shall preclude the Company from terminating an Eligible
Employee for any reason or no reason or preclude a person from being or
continuing to be an at-will employee.

 

Page 7 of 12



--------------------------------------------------------------------------------

(b) Notice. All notices or other communications required or permitted to be
provided to a party hereunder shall be in writing and sufficient if delivered
personally, or sent by nationally-recognized, overnight courier or by registered
or certified mail, return receipt requested and postage prepaid, (1) to the
address of the party identified in the Coverage Letter directed to the Eligible
Employee by the Company, or (2) to such other address as any party may have
furnished to the other in writing in accordance with this Section 6(b). All such
notices and other communications shall be deemed to have been received (a) in
the case of personal delivery, on the date of such delivery, (b) in the case of
a telecopy, when the party receiving such telecopy shall have confirmed receipt
of the communication, (c) in the case of delivery by nationally-recognized,
overnight courier, on the business day following dispatch, and (d) in the case
of registered or certified mailing, on the date actually received.

(c) Overpayments. If any overpayment is made under the Plan for any reason, the
Plan Administrator will have the right to recover the overpayment. The
Participant shall cooperate fully with the Plan and return any overpayment.

(d) Offset For Amounts Owed To The Company. In the event that any Participant
owes money to the Company at the Termination Date, the Company may offset any
payment(s) due hereunder by the amount owed to the Company.

(e) Records. The records of the Company with respect to length of Employment,
Employment history, Base Salary, absences, and all other relevant matters may be
conclusively relied on by the Plan Administrator.

(f) Governing Law. This Plan is an employee welfare benefit plan that is
regulated by ERISA, a federal law. To the extent, if any, that state laws apply
to the Plan, Alabama law shall apply (except to the extent it would require use
of another state’s law).

(g) Severability. Should any provision(s) of the Plan be deemed or held to be
unlawful or invalid for any reason, the balance of the Plan shall remain in
effect, unless it is amended or terminated as provided in Section 5 of the Plan.

(h) Incompetency. If the Plan Administrator finds that a Participant is unable
to care for his or her affairs because of illness or accident, then benefits
payable hereunder, unless claim has been made therefore by a duly appointed
guardian, committee, or other legal representative, may be paid in such manner
as the Plan Administrator will determine, and will constitute a complete
discharge of all liability for any payments or benefits to which such
Participant was or would have been otherwise entitled under the Plan.

(i) Assignment And Alienation. Except as required by law and except as allowed
by Section 6(d) of the Plan, the benefits payable under the Plan will not be
subject to alienation, transfer, assignment, garnishment, execution or levy of
any kind, and any attempt to cause any benefits to be so subjected will not be
recognized.

 

Page 8 of 12



--------------------------------------------------------------------------------

(j) Number. Wherever any words are used herein in the singular or plural form,
they shall be construed as though they were also used in the other form in all
cases where they would so apply.

SECTION 7

ERISA PROVISIONS

As used in this Section 7, “you” and “your” refers to an Eligible Employee, a
Participant, or a person claiming Plan benefits or payments through a deceased
Participant or Eligible Employee. This Section 7 provides information to you in
accordance with ERISA.

(a) Claim Procedure. You will automatically receive any benefits set forth under
Section 4 of the Plan for which you are entitled. If you feel you have not been
provided with all benefits to which you are entitled under the Plan, you must
file a written claim with the Plan Administrator with respect to your rights to
receive benefits from the Plan. You will be informed of the Plan Administrator’s
decision with respect to your claim within 90 days after the Plan
Administrator’s receipt of the claim. Under special circumstances, the Plan
Administrator may require an additional period of not more than 90 days to
review your claim. If this occurs, you will be notified in writing prior to the
termination of the initial 90-day period of the reason for the extension and the
date by which the Plan expects to render a decision.

If your claim is denied, in whole or in part, you will be notified in writing of
the specific reason for the denial, the exact Plan provision on which the
decision was based, a description of the additional material or information that
is relevant to your claim, and a description of the procedure and time limits
you must follow to have your claim reviewed again, including a statement of your
right to bring a civil action under ERISA Section 502 following an adverse
benefit determination on review. If you are not notified within the 90-day (or
180-day, if extended) period that your claim has been denied, your claim will be
deemed to have been denied by the Plan Administrator.

You have 60 days to appeal the decision of the Plan Administrator denying your
claim in whole or in part (or the deemed denial of your claim, if applicable).
Your appeal must be submitted in writing. Upon request and free of charge, you
are entitled to copies of all documents, records, and other information relevant
to your claim. You may submit a written statement of issues and comments, and
such issues and comments will be taken into consideration without regard to
whether such information was submitted or considered in the initial benefit
determination.

A decision as to your appeal will be made within 60 days after the Plan
Administrator receives the request for a review of the claim. Under special
circumstances, the Plan Administrator may require an additional period of not
more than 60 days to review your appeal. If this occurs, you will be notified in
writing prior to the termination of the initial 60-day period of the reason for
the extension and the date by which the Plan expects to render a decision.

If your appeal is denied, in whole or in part, you will be notified in writing
of the specific reason for the denial, the exact Plan provision on which the
decision was based, a statement of

 

Page 9 of 12



--------------------------------------------------------------------------------

your ability to receive upon request and free of charge, reasonable access to
and copies of all documents relevant to your claim, and a statement of your
right to bring a civil action under ERISA Section 502 following an adverse
benefit determination on review. If you are not notified within the 60-day (or
120-day, if extended) period that your appeal has been denied, you may consider
your appeal to have been denied.

Notwithstanding any provisions in the Plan to the contrary, you must exhaust all
administrative remedies under the Plan and described herein prior to filing a
lawsuit, including but not limited to, the claim procedure described above.

(b) Plan Interpretation And Benefit Determination. The Plan is administered and
operated by the Plan Administrator, who has complete authority, in such person’s
sole and absolute discretion, to construe the terms of the Plan (and any related
or underlying documents or policies), to interpret applicable law, to make
findings of fact and to determine the eligibility for, and amount of, benefits
due under the Plan to Participants or any persons claiming benefits derivatively
through them. All such interpretations and determinations of the Plan
Administrator (whether of fact or law) will be final and binding upon all
parties and persons affected thereby. If challenged in a legal proceeding, the
Plan Administrator’s interpretations and determinations will be reviewed under
the most deferential abuse of discretion standard of review.

If, due to errors in drafting, any Plan provision does not accurately reflect
its intended meaning, as demonstrated by consistent interpretations or other
evidence of intent, or as determined by the Plan Administrator in its sole and
absolute discretion, the provision shall be considered ambiguous and shall be
interpreted by the Plan Administrator in a fashion consistent with its intent,
as determined in the sole and absolute discretion of the Plan Administrator.

This Section 7(b) may not be invoked by you or any person to require the Plan to
be interpreted in a manner inconsistent with its interpretation by the Plan
Administrator.

(c) Your Rights Under ERISA. You are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan Participants will be entitled to:

(1) examine, without charge, at the Plan Administrator’s office, and at other
specified locations, all documents governing the Plan; and

(2) obtain copies of all documents governing the Plan upon written request to
the Plan Administrator, who may make a reasonable charge for the copies.

In addition to creating rights for you under the Plan, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan Participants and
beneficiaries. No one, including the Company or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.

 

Page 10 of 12



--------------------------------------------------------------------------------

If your claim for a benefit is denied in whole or in part, you have a right to
know why this was done, to obtain copies of documents relating to the decision
without charge, and to appeal any denial, all within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents and do not receive them within
30 days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and the Company to pay
you up to $110 a day until you receive the materials, unless the materials were
not sent because of reasons beyond the control of the Plan Administrator. If you
have a claim for benefits hereunder which is denied or ignored, in whole or in
part, you may file suit in a state or federal court. If it should happen that
Plan fiduciaries misuse the Plan’s money, or if you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court. The court will decide who should
pay court costs and legal fees. If you are successful, the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, for example, if it finds your claim is
frivolous.

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in the
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W., Washington, D.C. 20210. You also may obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

  (d) Other Important Facts.

 

OFFICIAL NAME

OF THE PLAN:

   Alabama Aircraft Industries, Inc. Executive Retention Plan SPONSOR:   
Alabama Aircraft Industries, Inc. 1943 50th Street North Birmingham, AL 35212

EMPLOYER

IDENTIFICATION

NUMBER (EIN):

   84-0985295 PLAN NUMBER:    501 TYPE OF PLAN:    Employee Welfare Severance
Benefit Plan PLAN YEAR:    The first Plan Year is a short Plan Year beginning on
the first date written above and ending December 31, 2008; thereafter, the Plan
Year (if any) shall begin on each January 1 and end on each December 31.

 

Page 11 of 12



--------------------------------------------------------------------------------

TYPE OF

ADMINISTRATION:

   Employer Administered PLAN    ADMINISTRATOR:   

Alabama Aircraft Industries, Inc., formerly

named Pemco Aviation Group, Inc.

1943 50th Street North

Birmingham, AL 35212

(205) 592-0011

The Plan Administrator keeps records of the Plan and is responsible for the
administration of the Plan. The Plan Administrator also will answer any
questions you may have about the Plan.

Service of legal process may be made upon the Plan Administrator at the address
specified above.

All benefits under the Plan are paid out of the general assets of the Company.
The Plan is not funded and has no assets.

This document constitutes the plan document required by ERISA Section 402 and
the summary plan description required by ERISA Section 102.

IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing
Alabama Aircraft Industries, Inc. Executive Retention Plan, has caused these
presents to be executed in its name below by its duly authorized officer and its
corporate seal to be hereunto affixed, this the 24th day of January, 2008,
effective as of the first date written above.

 

ALABAMA AIRCRAFT INDUSTRIES, INC., formerly named Pemco Aviation Group, Inc. By:
  /s/ H. T. Bowling

Print Name:   Harold Bowling

Title:   Chairman, Compensation Committee Date:   1/24/08

 

Page 12 of 12